Name: Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff preferences for 1986 to textile products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12. 85 Official Journal of the European Communities No L 352/ 107 COUNCIL REGULATION (EEC) No 3600/85 of 17 December 1985 applying generalized tariff preferences for 1986 to textile products originating in developing countries the possibility of remedying any unfavourable situa ­ tions which might arise in the African, Caribbean and Pacific States (ACP States) as a result of the system's implementation ; Whereas, however, most of the preference-giving countries exclude textile products from preferential treatment ; whereas, under the Community scheme of generalized preferences, these products have always been covered by special arrangements pur ­ suant to which, for cotton textile and similar prod ­ ucts, the preferences were originally granted in the form of duty-free ceilings only to those beneficiaries under the generalized preferences scheme which were signatories to the Long-Term Arrangement regarding International Trade in Cotton Textiles (LTA) or which undertook vis-a-vis the Community commitments similar to those existing under that Arrangement : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Economic Community opened generalized tariff preferences, commencing in 1971 , with particular reference to finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences system would not be fully attained by the end of 1980, that it should consequently be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas the Community has therefore decided to apply generalized tariff preferences , in the context of the conclusions agreed in UNCTAD in accord ­ ance with the intention expressed in the said Com ­ mittee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date , thus maintaining Whereas the Long-Term Arrangement has been replaced from 1980 onwards by the Arrangement regarding International Trade in Textiles (MFA), and the Community has therefore, in the case of products covered by the MFA, reserved preferences in the form of duty-free ceilings, for products origin ­ ating in those countries or territories which signed Bilateral Agreements, in the framework of the MFA, providing for quantitative limitation of their exports of certain textile products to the Community, or in those countries which undertook similar commit ­ ments vis-o-vis the Community ; whereas, such com ­ mitments have been undertaken by Argentina, Bolivia, Chile, Costa Rica, Ecuador and Honduras ; whereas, for these products , it is therefore desirable that the Community should continue to apply the generalized tariff preferences on the basis of the same principles until the expiry of the MFA and the Bilateral Agreements concluded with certain sup ­ plier countries ; whereas, in view of the special nature which trade in the products concerned may have, it would appear that the volumes of preferen ­ tial imports should be determined in terms of tonnes, pieces, or pairs, as appropriate, by reference to the categories into which products are divided and to a uniform percentage, for each of the catego ­ ries, of total imports into the Community in 1981 ; whereas, in order to ensure that each of the coun ­ tries or territories referred to above has access to the preferential volumes, separate tariff ceilings for each beneficiary, whether or not allocated among the (') OJ No C 302, 25 . 1 1 . 1985 , p. 97 . 0 OJ No C 343 , 31 . 12 . 1985 . (3) OJ No C 344, 31 . 12 . 1985 . No L 352/ 108 Official Journal of the European Communities 30. 12 . 85 the countries or territories under consideration, the concept of 'originating products ' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of origin of goods ('); Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2); Whereas from 1 March 1986, the Kingdom of Spain and the Portuguese Republic shall apply the Com ­ munity system of generalized preferences, in com ­ pliance with Articles 178 and 365 of the Act of Accession ; whereas the volumes provided for the preferential imports should consequently be increased ; whereas the increases from the preferen ­ tial volumes are differentiated into products covered and not covered by the MFA ; Whereas, consequently, for 1986 the Community should open :  in respect of each of the categories of products covered by the MFA which are listed in Annex I , separate Community tariff ceilings for each ben ­ eficiary, whether or not allocated among the Member States, at a zero rate of duty within the limits of the quantities specified for each of the countries or territories of origin in column 6 or 7 of the said Annex,  in respect of each of the categories of products not covered by the MFA, originating in the countries and territories listed in Annex IV, Community tariff ceilings at a zero rate of duty, whether or not allocated among the Member States, but with separate ceilings for each benefi ­ ciary, within the limits of the quantities specified in column 6 or 7 of Annex II ,  in respect of the manufactured jute and coir products listed in Annex III , a total suspension of customs duties for the beneficiary countries specified in column 3 against each of the catego ­ ries of products shown in column 2 ; Whereas, as regards the Community tariff ceilings allocated among the Member States :  it is necessary to guarantee to all importers equal and continuous access to the abovementioned ceilings and uninterrupted application of the Member States , should be specified for each cate ­ gory of products ; Whereas for products not covered by the MFA it would appear possible to grant the preferences to the countries or territories which are normally bene ­ ficiaries in the other industrial sectors ; Whereas , for jute and coir products , it was under ­ stood that the preferences would be granted only where special arrangements had been made with the exporting developing countries ; whereas these arrangements have hitherto concerned India and Sri Lanka for coir products , and India and Thailand for jute products ; whereas , it would appear desirable to maintain also the preferential advantage to the least-developed countries in respect of jute and coir ; Whereas, in respect of textile products, taking account of the renewal of the MFA and the conclu ­ sion of Bilateral Agreements with certain supplier countries or territories , a substantial improvement in the arrangements was noted in 1980 ; whereas such substantial improvement was only made possible by ensuring that the improvement continued to be compatible with the situation in the Community sector concerned and by ensuring that a better bal ­ ance was achieved in the distribution of the advan ­ tages granted to the beneficiary countries or territo ­ ries ; whereas , whilst taking account of the same preoccupations and on the basis of the same prin ­ ciples, a new improvement was made possible for the 1983 preferential exercise in relation to the vol ­ umes opened ; whereas an increase in the volumes of certain preferential arrangements was made pos ­ sible in 1984 and 1985 by taking the year 1981 as reference year for their calculation ; whereas, for 1986 an increase of the same level may be possible in the volumes of the same preferential arrange ­ ments ; Whereas , for the products not covered by the MFA, the objectives referred to above may be achieved by providing, in respect of each category of products , for tariff ceilings, whether or not allocated among the Member States (but with individual ceilings for each beneficiary), set at a level corresponding in general to 28 % of the total volume of imports into the Community in 1980 of the category of products in question from all beneficiaries ; Whereas , in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declara ­ tion, the Community reaffirmed that special treat ­ ment should be granted , wherever this is possible, to the least-developed developing countries appearing on the list in Annex V ; Whereas the benefit of such preferential tariff treat ­ ment should be reserved for products originating in (') OJ No L 148,28.6 . 1968 , p. 1 . 0 OJ No L 147, 4. 6 . 1981 , p. 6 and OJ No L 41 , 14 . 2 . 1983 , p. 1 . 30. 12 . 85 No L 352/ 109Official Journal of the European Communities such allocation could, in general, be made according to the percentages set out in the table above ; whereas, within the framework of the national shares, the levying of normal customs duties is reintroduced as soon as possible when the level of each share is reached,  the method of administration of the ceilings must make provision for the immediate reintro ­ duction of the levying of customs duties as soon as the said ceilings are reached at Community level ; rates laid down for those ceilings to all imports of the products concerned into all Member States until the ceilings have been used up,  having regard to the abovementioned principles, it would appear that the Community nature of the ceilings can be respected by allocating them among the Member States,  the actual charges against the ceilings may relate only to goods which are entered for free circula ­ tion and are accompanied by a certificate of ori ­ gin,  in order to take into account the differentiated increases in the preferential volumes, two fixed scales should be adopted for allocating the ceil ­ ings concerned, one for products covered by the MFA and the other for the products not covered by the MFA ; whereas the calculation of Member States' shares are based on general economic cri ­ teria, within the framework of a temporary solu ­ tion for 1986, relating in particular to external trade in textiles ; whereas the MFA, in its present form , expires at the end of July ; whereas on the basis of the criteria mentioned above, the per ­ centages for the Member States ' initial shares are as follows for the year under consideration :  products covered by the MFA ; Whereas , as regards the Community tariff ceilings which are not allocated among the Member States the objectives sought may be achieved by applying a method of administration based on the charging, at Community level, of imports of the products in question against the ceilings as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties as soon as the said ceilings are reached at Com ­ munity level ; Whereas the methods of administration for the products listed in Annexes I and II call for close and particularly rapid cooperation between Member States and the Commission, which must, in parti ­ cular, be able to keep under observation the extent to which charges are made against the ceilings , whether or not allocated, and inform Member States thereof ; whereas such cooperation should be parti ­ cularly close in view of the need for the Commission to be able to take appropriate measures to reintro ­ duce customs duties, when any of the ceilings is reached at Community level ; Benelux 9,9 Denmark 2,9 Germany (FR) 27,7 Greece 1 ,9 Spain 1,3 France 17,8 Ireland 0,9 Italy 14,8 Portugal 0, 1 United Kingdom 22,7  products not covered by the MFA ; Benelux 9,7 Denmark 2,9 Germany (FR) 27,2 Greece 1 ,9 Spain 2,2 France 17,5 Ireland 0,9 Italy 14,5 Portugal 0,9 United Kingdom 22,3 , Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/79 ( l ) and Commission Regulation (EEC) No 3040/83 (2), a procedure should be laid down to regularize imports actually made within the prefer ­ ential tariff limits opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; Whereas it is necessary to establish complete statis ­ tics on imports admitted in accordance with the provisions of this Regulation and to apply to the  without affecting the Community nature of the ceilings, it appears possible to provide at this stage for a utilization scheme based on a single allocation among the Member States ; whereas , at the present juncture, it appears feasible that (') OJ No L 175 , 12 . 7 . 1979, p. 1 . 0 OJ No L 297 , 29. 10 . 1983 , p. 13 . No L 352/ 1 10 Official Journal of the European Communities 30. 12 . 85 collection, preparation and transmission of these statistics Council Regulations (EEC) No 1445/ 72 (&gt;), (EEC) No 3065 /75 0 and (EEC) No 1736/ 75 0 ; Whereas, since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any meas ­ ure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , provisions of the Agreement between the Com ­ munity and Yugoslavia. 4. With regard to carpets, carpeting and rugs of wool or fine animal hair falling within subheading 58.01 A II of the Common Customs Tariff, the certi ­ ficates of origin for these products shall state the number of knots per metre of warp . 5 . The ceilings shall be administered in accordance with the following provisions . SECTION I Provisions concerning the administration of the Community tariff ceilings not allocated among Member States Article 2 Subject to Articles 3 and 4, preferential tariff treat ­ ment shall be accorded, for each category of prod ­ ucts subjected in Annexes I and II to individual ceilings not allocated among the Member States and within the limits of the quantities specified in col ­ umn 7 of Annexes I and II respectively, to certain or each of the countries or territories of origin listed in column 5 of those Annexes . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1986, the Com ­ mon Customs Tariff duties shall be :  totally suspended in respect of the jute and coir products listed in Annex III ,  totally suspended within the framework of Com ­ munity tariff ceilings , whether or not allocated among the Member States, in respect of the products listed in Annexes I and II . From 1 March 1986, Spain and Portugal shall apply on the imports of products referred to above the cus ­ toms duties established in accordance with Arti ­ cles 178 and 365 of the 1985 Act of Accession . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  specified individually in column 5 of Annex I or listed in Annex V,  listed in Annex IV, as regards the products listed in Annex II ,  listed in column 3 of Annex III against each of the categories of products specified in column 2 . 3 . Preferential entry as provided for in this Regula ­ tion shall be subject to conformity with the defini ­ tion of the origin of products determined in accord ­ ance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . However, the Com ­ munity preference arrangements applicable in res ­ pect of Yugoslavia shall derive exclusively from the Article 3 As soon as the individual ceilings determined in accordance with Article 2 are reached at the Com ­ munity level , the levying of customs duties on imports of the products in question originating in each of the countries or territories concerned may at any time be reintroduced until the end of the period referred to in Article 1(1 ). Article 4 The Commission shall reintroduce, by means of a Regulation , the levying of customs duties in respect of any one of the countries and territories referred to in Article 1 (2), under the conditions laid down in Article 3 . By means of a Regulation , the Commission may, even after 31 December 1986, take measures to stop quantities being charged against one or other prefer ­ ential tariff limit, if, particularly as a result of regu ­ larizations of imports actually made during the period referred to in Article 1 ( 1 ), these limits are exceeded . (  ) OJ No L 161 , 17 . 7 . 1972, p. 1 . 0 OJ No L 307 , 27 . 11 . 1975 , p. 1 . ( 3 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . 30. 12 . 85 Official Journal of the European Communities No L 352/ 1 11 Article 7 Member States shall take all measures necessary to ensure that importers of the products concerned have free access to the shares allocated to them. SECTION II Provisions concerning the administration of the Community tariff ceilings allocated among Member States Article 5 The total suspension of customs duties within the framework of the Community tariff ceilings allo ­ cated among the Member States, referred to in Article 1 ( 1 ), concerns the categories of products in Annexes I and II, for each of which the volume of the ceiling is specified individually in column 6 of those Annexes with regard to certain beneficiary countries or territories of origin listed in column 5 of the same Annexes . Article 8 The Commission shall take all necessary measures to ensure that the Community tariff ceilings allo ­ cated among the Member States are observed. When the charges , at Community level, of products origin ­ ating in each of the countries or territories listed in column 5 of Annex I or II against any of these ceil ­ ings reach the corresponding amount specified in column 6 of the abovementioned Annexes , the Commission shall immediately notify the Member States of the date on which, as a result of this fact, the normal tariff is to be reintroduced in respect of the country or territory or the countries or territories in question . This notification shall be published in the Official Journal of the European Communities. Article 6 1 . The individual Community tariff ceilings referred to in Article 5 shall be allocated in accord ­ ance with the following scale :  products covered by the M FA : Article 9 By 28 February 1987 at the latest, Member States shall notify the Commission of the final total of the quantities charged and any balance of shares still unused at 31 December 1986. Up to the limit of the balance remaining, and at the request of the Mem ­ ber States , the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. Benelux 9,9 Denmark 2,9 Germany 27,7 Greece 1 ,9 Spain 1,3 France 17,8 Ireland 0,9 Italy 14,8 Portugal 0, 1 United Kingdom 22,7  products not covered by the MFA : Benelux 9,7 Denmark 2,9 Germany 27,2 Greece 1,9 Spain 2,2 France 17,5 Ireland 0,9 Italy 14,5 Portugal 0,9 United Kingdom 22,3 SECTION III General provisions Article 10 The provisions concerning reintroduction of the levying of normal customs duties shall not apply to the countries listed in Annex V. 2 . Each Member State shall determine its own share by applying the appropriate percentage to the volumes indicated in column 6 of Annexes I and II , rounding up the result to the next higher unit (kilo ­ gram, piece or pair) if necessary . 3 . Without prejudice to the provisions of Article 8 , within the framework of the national shares , the levying of normal customs duties shall be reintro ­ duced as soon as possible when the level of each share is reached. Article 11 1 . Imports of the products in question shall be charged against the national shares and the Com ­ munity ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (3). No L 352/ 1 12 Official Journal of the European Communities 30 . 12 . 85 2 . Goods may be charged against a ceiling or admitted under a national share only if the certifi ­ cate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced . 3 . The extent to which the ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . 4. Any amendment to the list of beneficiaries, in particular by the addition of new countries or terri ­ tories , may entail a corresponding adjustment to the volume of the Community ceilings . Member States (NIMEXE), shall show the country of origin , value, quantity and any supplementary units as defined by Regulation (EEC) No 1736/75 . 2 . However, in the case of products subject to allocated ceilings, the Member States shall , by the 1 1th day of each month at the latest, forward to the Commission the list of charges effected during the previous month . In the case of products subject to non-allocated ceilings, the Member States shall for ­ ward to the Commission, at its request and under the same conditions , the list of charges effected during the previous month. At the Commission 's request, when the level of 75 % of the non-allocated ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . Article 13 The Member States and the Commission shall coop ­ erate closely to ensure compliance with this Regula ­ tion . Article 12 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statistical Office of the European Communities the relevant statistical data for the products entered for free circulation in the quarter concerned under generalized preferential treatment in accordance with the provisions of the present Regulation. This data, transmitted according to the headings of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Article 14 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President J. F. POOS 30 . 12 . 85 Official Journal of the European Communities No L 352/ 1 13 ANNEX I List of MFA textile products subject to Community tariff ceilings allocated or not allocated among Member States within the generalized tariff preferences in favour of certain developing countries and territories (a) (b) GROUP I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) 3 4 (5) (6) (7 ) 40.0013 ex 1 ex 55.05 Cotton yarn not put up for retail sale 55.05-13 , 19,21 , 25,27,29, 48,51 , 53,55,57,81,83 , 85 , 87 10,3 10,3 10,3 10,3 10.3 72.4 11,2 83,9 11,2 105,6 11,2 11,2 11,2 11,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 113,8 11,2 14,5 11,2 19,7 228,3 16,7 11,2 11,2 28,0 11,2 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, with ­ in the context of this annex, by the application of numbers in the NI. (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . No L 352/ 1 14 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Not allocated among Member States (in tonnes) Allocated among Member States (in tonnes) ( 1 ) (3 ) (4 (5 )( 2 ) (6) (7) 40.00 4 la) ex 55.05 Cotton yarn not put up for retail sale 55.05-33,35,37 , 41,45,46,61,65, 67 , 69 , 72, 78 14,5 71.4 10,3 10,3 12.5 1 752,4 65.6 2 421,8 13,2 2 109,3 13,2 13,2 13,7 13,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2 170,4 0 ) 13,2 13,2 740,8 1 437,8 1 183,6 36,8 13,2 13,2 13,2 13,2 40.0023 ex 2 ex 55.09 249,4 908,3 248,2 12,5 32,2 110,8 Other woven fabrics of cot ­ ton : Woven fabrics of cot ­ ton , other than gauze, terry fabrics , narrow woven fabrics, pile fabrics , chenille fabrics , tulle and other net fabrics :  Unbleached or bleached 15,2 769,7 15,2 408,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 15,2 15,2 15,2 15,2 55.09-03, 04, 05 , 10, 11 , 12 , 13 , 14, 15 , 16 , 17 , 19,21 , 29 , 32 , 34, 35 , 37 , 38,39,41,49, 68, 69,75,76,77 , 78, 79,80,81,82 11 173,5 29,9 1 294,2 194,5 9 676,2 892,2 45,5 209,0 15,2 2 572,8 15,2 0 ) Within the framework of this ceiling, the allocation scale referred to in Article 6 ( 1 ) is the following : Benelux 8,9 %, Den ­ mark 2,6%, Portugal 0,1 %, Germany 25%, Greece 1,9%, France 15,9%, Ireland 10,4%, Italy 13,3%, United Kingdom 20,6 %, Spain 1 ,3 % . 30. 12 . 85 Official Journal of the European Communities No L 352/ 1 15 Individual tariff ceilings Code Cate ­ gory NIMEXE code Description Beneficiary countries or territories CCT heading No Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (2 ) (3 ) (4 (5) (6) (7)( 1 ) 40.0024 2 a) ex 55.09 Other than un ­ bleached or bleached 12,5 12,5 47.7 12,5 24.8 40,7 55.09-06, 07 , 08 , 09,51,52,53 , 54, 55,56, 57,59,61 , 63 , 64, 65 , 66, 67, 70,71,73,83,84, 85 , 87 , 88 , 89, 90, 91,92, 93,98, 99 15,2 153,1 15,2 396,2 15,2 15,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 43,5 15,2 753,1 15,2 108,6 629,0 116,9 30,0 97,3 47,7 15,2 604,2 16,0 ex 3 ex 56.07 A40.0033 4,2 192,5 110,8 4,2 4,2 Woven fabrics of man ­ made fibres (discontinuous or waste): A. Of synthetic textile fibres : Woven fabrics of syn ­ thetic fibres (discontin ­ uous or waste) other than narrow woven fabrics, pile fabrics (in ­ cluding terry fabrics) and chenille fabrics :  Unbleached or bleached 5,1 5,1 12,5 5,1 11,5 5,1 5,1 5,1 5,1 5,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 56.07-04, 10 , 20, 30 , 39 , 45 21,1 1 260,0 5,1 5,1 5,1 5,1 51 5,1 1 814,5 5,1 No L 352/ 1 16 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory err heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) 4) (5) 6(3 ) (7 40.0034 3 a ex 56.07 A Other than bleached bleached un ­ or 56.07-01,05,07, 08. 12, 15 , 19 , 22, 25, 29,31,35,38, 40,41,43,46, 47 , 49 3.1 5.2 44,5 3,1 3,1 13,5 8.3 5,1 5,1 5,1 5,1 5,1 6,4 5.1 5.2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 13,7 360,0 5,1 5,1 5,1 5,1 5,1 5,1 11,5 256,2 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) ( 2 ) 3 (4) (5 (7)(6) 40.0040 4 ex 60.04 B 20,2 924,8 348,7 2 634,9 107,6 60.04-19, 20, 22, 23,24, 26,41,50, 58,71,79,89 25,4 29,7 420,4 25,4 Under garments, knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , light ­ weight fine knit roll , polo or turtle neck jum ­ pers and pullovers , un ­ dervests and the like, knitted or crocheted, not elastic or rubber ­ ized , other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle neck jumpers and pullovers, of regenerat ­ ed textile fibres, other than babies ' garments 107,6 25,4 25,4 25,4 25,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4 149,4 112,6 1 045,9 25,4 3 935,2 389,0 3 434,3 1 200,0 125,5 1 155,7 25,4 30. 12 . 85 Official Journal of the European Communities No L 352/ 1 17 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) ( 1 ) (2 ) ( 3 ) (4) (5) (6) (7) 40.0050 5 ex 60.05 A 60.05-01,31,33 , 34,35,36,39,40, 41,42,43 Outer garments and other articles, knitted or crochet ­ ed , not elastic or rubber ­ ized : A. Outer garments and clothing accessories : Jerseys , pullovers, slip ­ overs, waistcoats , twin ­ sets , cardigans, bed ­ jackets and jumpers, knitted or crocheted, not elastic or rubber ­ ized , of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 18,8 2 544,8 829.7 2 971,1 150.0 79.7 59,2 40.8 472.8 535.1 103,4 269,1 187,6 2 198,3 1 063,5 1 193,5 42,5 23,3 23,3 23,3 23,3 23,3 23,3 24.6 25.7 40.0060 6 ex 61.01 B ex 61.02 B 61.01-62, 64, 66, 72,74, 76 61.02-66,68,72 Men's and boys ' outer gar ­ ments : Women's , girls ' and in ­ fants ' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers (including slacks); women's , girls ' and infants ' woven trousers and slacks, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 38.3 249.4 872.1 2 445,5 34,2 40.4 156,3 211,1 188,0 197,7 728.2 899,0 51.1 1 331,4 769,7 178,2 462.5 67.2 16,2 16,2 16,2 16,2 16,2 16,2 16,2 No L 352/ 1 18 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) 1 ) ( 2 ) 3 (4) (5 ) (6) (7) 40.0070 7 ex 60.05 A II 6,3 459,3 396,2 1 051,1 22,8 7,1 7,1 18,6 ex 61.02 B Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women's, girls ' and in ­ fants ' outer garments : B. Other : Blouses and shirt ­ blouses, knitted , cro ­ cheted (not elastic or rubberized), or woven, for women, girls and in ­ fants , of wool, of cot ­ ton or of man-made textile fibres 7,1 7,1 7,1 7,1 7,1 7,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 60.05-22, 23 , 24, 25 61.02-78, 82, 84 6 637,6 167,2 270,1 7,1 817,9 7,1 965,9 486,9 444,5 568,0 7,1 40.0080 8 61.03 A 56,9 3 540,1 1 123,5 2 531,4 166,6 Men 's and boys ' under gar ­ ments, including collars , shirt fronts and cuffs : Men 's and boys' shirts , woven , of wool, of co ­ ton or of man-made textile fibres 61.03-11 , 15 , 19 23,3 23,3 47,7 23,3 23,3 23,3 23,3 23,3 23,3 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 6 572,1 452,7 1 157,3 23,3 566,4 23,3 641,2 794,5 564,1 326,1 23,3 30. 12 . 85 Official Journal of the European Communities No L 352/ 1 19 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States ( in tonnes) 1 ) (2) ( 3 ) (4) ( 5 ) (6) (7 ) 40.0090 9 55.08 ex 62.02 B 19,7 43.5 16.6 16,6 16,6 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Woven cotton terry fa ­ brics ; toilet and kitchen linen of woven cotton terry fabrics 17,2 17,2 242,2 55.08-10,30, 50, 80 62.02-71 17,2 17,2 17,2 17,2 17,2 17,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 803,2 17,2 17,2 17,2 275,9 17,2 17,2 17,2 17,2 68 17,2 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pairs) Not allocated among Member States (in 1 000 pairs) (1 (4) (5) (6) (7)( 2 ) 60.02 A40.0100 10/ 11 (3) 60.02-40, 50, 60, 70, 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized 76,1 1 009,6 1 362,6 116,9 76,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 167,6 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 76,1 518,6 1 763,4 3 128,8 770,8 No L 352/ 120 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pairs) Not allocated among Member States (in 1 000 pairs) ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0120 12 ex 60.03 60.03-11 , 19,20, 27 , 30, 90 Stockings, understockings, socks, ankle-socks, sock ­ ettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 125,8 7 164,9 151,1 125,8 427,3 953.3 193,8 990,0 606.4 131,8 131,8 131,8 131,8 131,8 131,8 131,8 131,8 131,8 155,2 131,8 131,8 131,8 156,5 159,5 131,8 I \ I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0130 13 ex 60.04 60.04-48 , 56, 75 , 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' under ­ pants and briefs , wom ­ en's, girls ' and infants ' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubber ­ ized, of cotton or syn ­ thetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 87,9 105.6 826,6 1 424,5 140,8 123,1 167.7 575.6 155.7 162,7 92,3 92,3 92,3 92,3 92,3 92,3 92,3 92,3 92,3 92,3 92,3 117.6 92,3 100.7 92,3 30. 12 . 85 Official Journal of the European Communities No L 352/ 121 Individual tariff ceilings Code Cate ­ gory (XT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) (3 (4) (5) (6) (7 ) 40.0141 14 A 61.01 A II a) 61.01-07 1,1 7,3 8,3 1,1 1,1 Men's and boys' outer gar ­ ments : Men 's and boys' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 40.0145 14 B ex 61.01 B 3,8 109,7 8,3 3,8 4,2 61.01-41,42, 44, 46, 47 Men 's and boys' outer gar ­ ments : Men 's and boys ' woven overcoats , raincoats and other coats , cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 29,7 4,1 4,1 4,1 4,1 No L 352/ 122 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CO heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States ( in 1 000 pieces) ( 1 ) ( 2 ) 3 ) (4 (5 ) (6) (7) 40.0151 15 A ex 61.02 B 1,2 2,1 2,1 1,2 3,161.02-05 Women's , girls ' and in ­ fants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' coats of impreg ­ nated, coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 5,2 1,5 1,5 1,5 1,5 40.0155 15 B ex 61.02 B 4,4 159,3 29,0 4,4 17,661.02-31,32, 33 , 35 , 36 , 37, 39, 40 Women's , girls ' and in ­ fants' outer garments : B. Other : Women 's, girls ' and in ­ fants ' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and bla ­ zers , other than gar ­ ments of category 15 A, of wool, of cotton or of man-made textile fibres 5,1 5,1 13,2 5,1 5,1 5,1 5,1 5,1 5,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 188,5 5,1 5,1 5,1 12,5 5,1 221,2 11,7 7,9 15,2 11,5 30. 12 . 85 Official Journal of the European Communities No L 352/ 123 I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 40.0160 16 ex 61.01 B 61.01-51,54,57 Men's and boys ' outer gar ­ ments : Men's and boys' woven suits (including coordi ­ nate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres , excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 5,0 50,7 19,7 97,3 29,0 5,1 5 ,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 6,6 8,6 5,1 5,1 5,9 5,1 32,4 5,1 5,6 7,1 5,1 40.0170 17 ex 61.01 B 61.01-34,36,37 Men's and boys ' outer gar ­ ments : Men's and boys ' woven jackets (excluding wais ­ ter jackets) and blazers, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 7,4 96,2 45.5 99,4 16.6 113,6 8,1 8,1 12,2 8,1 8,1 8,1 8,1 8,1 8,1 8,1 8,1 41.6 8,1 8,1 17.7 8,1 11,5 9,4 8,1 No L 352/ 124 Official Journal of the European Communities 30.12. 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 ) (3 4 5 6 7(2 ) ex 61.0340.0180 18 5,2 51,7 42,5 434,6 4,2 61.03-51,55, 59, 81,85,89 Men s and boys' under gar ­ ments, including collars, shirt fronts and cuffs : Men 's and boys' woven under garments other than shirts, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 28,4 6,6 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 19,6 5,1 5,1 5,1 17,5 6,6 10,8 7,9 5,1 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) 1 ) 2 ) (3 ) 4) (5 ) (6) (7) 40.0 90 9 6 .05 61.05-10, 99 Handkerchiefs 430.3 2 068,0 789.4 8 250,0 175,9 185,6 185,6 185,6 185,6 185,6 185,6 185,6 185,6 185,6 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 7 742,8 185,6 2 930,2 185,6 185,6 185,6 413,6 218,1 185,6 185,6 185,6 30. 12 . 85 Official Journal of the European Communities No L 352/ 125 Individual tariff ceilings Code Cate ­ gory CCT heading - No N MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 ( 2 ) (3) 4 (5) (6) ( 7) 40.0200 20 ex 62.02 B 13,5 13,5 13,5 22,8 13,5 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Bed linen, woven62.02-12 , 13 , 19 14,2 14,2 111,6 14,2 14,2 14,2 14,2 14,2 14,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1 490,9 14,2 30,4 14,2 141,7 14,2 14,2 59,8 14,2 14,2 14,2 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) ( 2 ) (3 ) (4 ( 5) (6) (7 ) 40.02 0 21 ex 61.01 B ex 61.02 B 23,8 1 865,2 185,2 93,1 23,8 Men 's and boys' outer gar ­ ments : Women's , girls ' and in ­ fants ' outer garments : B. Other : Parkas ; anoraks, wind ­ cheaters , waister jackets and the like, woven , of wool , of cotton or of man-made textile fibres 61.01-29,31 , ex 32 61.02-25, 26, ex 28 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 93,3 25,4 39,0 25,4 27,7 25,4 129.2 46,8 142.3 137,3 31,9 No L 352/ 126 Official Journal of the European Communities 30. 12. 85 Individual tariff ceilings Code Cate ­ gory OCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) 3 (4 (5 ) W 7 40.0220 22 56.05 A 25,9 502,8 25,9 25,9 25,9 51,7 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for re ­ tail sale 56.05-03 , 05 , 07 , 09, 11 , 13 , 15 , 19 , 21,23,25 , 28,32 , 34, 36, 38, 39, 42, 44, 45 , 46, 47 27,4 27,4 27,4 27,4 27,4 27,4 27,4 27,4 27,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile . Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 229,2 1 093,3 27,7 27,4 27,4 87,2 311.4 252.5 27,4 27,4 40.0230 23 56.05 B 34,2 13,5 13,5 13,5 13,5 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for re ­ tail sale 56.05-51,55,61 , 65,71,75 , 81,85 , 91,95,99 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,5 14,2 14,2 14,2 14,2 14,2 14.2 20.3 14,2 30. 12 . 85 Official Journal of the European Communities No L 352/ 127 Code Cate ­ gory CCT heading No NIMEXE code Description 1 ) (2 ) ( 3 ) (4 40.0240 24 ex 60.04 B 60.04-47 , 73 Under garments, knitted or crocheted , not elastic or rubberized : Men 's and boys' pyja ­ mas, knitted or crochet ­ ed , of cotton or of syn ­ thetic textile fibres Women's , girls ' and in ­ fants ' (other than ba ­ bies') knitted or cro ­ cheted pyjamas and night dresses, of cotton or synthetic fibres 60.04-51,53,81 , 83 Individual tariff ceilings Beneficiary countries or territories (5) Allocated among Member States (in 1 000 pieces) (6) Not allocated among Member States (in 1 000 pieces) (7) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14,8 189,4 79,7 354,0 16,6 38,0 53,4 53,7 72,6 101.7 646,9 31,4 111,2 70,6 144.8 131,4 112,8 70,6 2 254,6 127.7 114.8 184,3 296,2 130,0 193,8 15,2 15,2 15,2 15,2 15,2 15,2 15,2 27,2 15,2 15.2 22.3 15,2 74 74 74 74 74 74 74 74 74 74 74 102,6 74 40.0260 26 ex 60.05 A II ex 61.02 B Outer garments and other articles , knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women's , girls ' and in ­ fants ' outer garments : B. Other : Women's, girls ' and in ­ fants ' (other than ba ­ bies') woven and knit ­ ted or crocheted dress ­ es , of wool , of cotton or of man-made textile fibres 60.05-45 , 46, 47 , 48 61.02-48, 52,53 , 54 No L 352/ 128 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) ( 2 ) (3 ) 4) (5 ) 6) 7 40.0270 27 ex 60.05 All 13,5 83,9 72,4 301,1 18,7 ex 61.02 B Outer garments and other articles , knitted or crochet ­ ed , not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women 's , girls ' and in ­ fants ' outer garments : B. Other : Women 's , girls ' and in ­ fants ' (other than ba ­ bies') woven and knit ­ ted or crocheted skirts, including divided skirts China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 34,8 39,0 14,2 14,2 60.05-51,52,54, 58 61.02-57 , 58,62 934,9 168,7. 110,9 50,0 80,0 42,5 19,3 40.0280 28 ex 60.05 All 1,7 8,3 11,5 1,7 1,7 Outer garments and other articles , knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Knitted or crochet ­ ed trousers (except shorts) other than babies ' 60.05-61,62,64 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2 2 2 2 2 2 2 2  2 2 3,3 3.8 2 2 2 5,6 25,9 2 4.9 2 30 . 12 . 85 Official Journal of the European Communities No L 352/ 129 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( I ) (2) (3 ) (4 (5 ) (6) (7 40.0290 29 ex 61.02 B 44,6 35,2 25,9 5,2 3,161.02-42,43,44 Women's, girls ' and in ­ fants ' outer garments : B. Other : Women's , girls ' and in ­ fants ' (other than babies ') woven suits and costumes (includ ­ ing coordinate suits consisting of two or three pieces which are ordered, packed, con ­ signed and normally sold together), of wool , of cotton or of man ­ made textile fibres ex ­ cluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 165,5 2 2 2 2 2 2 2 2 2 4,6 3 2 16 2 2,5 15 19,1 2 22,1 40.0301 30 A 61.04 B I 61.04-11 , 13 , 18 Women's , girls ' and in ­ fants ' under garments : Women 's , girls ' and in ­ fants ' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres 8,3 178,0 74,5 877,3 8,3 29,4 9,1 10,1 9,1 9,1 9,1 9,1 9,1 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 62,2 30,2 9,9 9,1 9,1 29,7 339,1 25,4 26,4 16,2 9,1 No L 352/ 130 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 3 4 6)(5) (7 40.0305 30 B 61.04 B II 2,1 5,2 1,1 20,7 3,1 61.04-91,93,98 Women's , girls ' and in ­ fants' under garments : Women's , girls ' and in ­ fants ' (other than ba ­ bies') woven under gar ­ ments, other than pyja ­ mas and night dresses, of wool , of cotton or of man-made textile fibres 14,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1.5 4.6 1,5 1,5 2,9 3.4 1.5 99,4 8,9 12,2 16,2 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) 1 (2 ) 3 (4) (5) (6) (7) 40.0310 3 61.09 D 37,7 339,4 206,9 37,7 37,7 Corsets , corset-belts, sus ­ pender-belts , brassieres, braces, suspenders, garters and the like (including such articles of knitted or cro ­ cheted fabric), whether or not elastic : Brassieres, woven , knit ­ ted or crocheted 39,6 39,6 61.09-50 62,9 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 39,6 3 069,0 39,6 91,8 223 39,6 30. 12. 85 Official Journal of the European Communities No L 352/ 131 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 (2). (3 ) 4 ( 5) (6) 7 40.0323 ex 32 ex 58.04 14,5 14,5 14,5 14,5 14,5 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow wov ­ en fabrics), of wool , of cotton or of man-made textile fibres 58.04-07 , 11 , 15 , 18,71,75,77,78 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 40.0324 32 a) ex 58.04 13,5 66,2 13,5 13,5 13,5 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05 : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow wov ­ en fabrics), of wool, of cotton or of man-made textile fibres 58.04-41,43,45, 61,63,67,69 116,6 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 14,2 No L 352/ 132 Official Journal of the European Communities 30. 12 . 85 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 ) (4) ( 5) (6) (7) 40.0330 33 ex 51.04 A ex 62.03 B II 51.04-06 62.03-51,59 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofll or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materi ­ als : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide : Woven sacks of such strip or the like China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 15,2 389,0 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 30,4 15,2 15,2 15,2 19,8 15,2 18,0 15,2 15,2 15,2 15,2 40.0340 34 ex 5 1 .04 A 51.04-08 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of strip or the like of polyethy ­ lene or polypropylene, 3 m or more wide China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  7,1 14,5 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 30. 12 . 85 Official Journal of the European Communities No L 352/ 133 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 ) (2) (3 ) 4 (5 ) (7)(6) 40.0350 35 ex 51.04 A 18,7 198,7 18,7 18,7 18,7 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn 51.04-10, 11 , 13 , 15 , 17 , 18,21,23 , 25 , 27 , 28 , 32, 34, 36,41,48 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 103,4 19,3 19,3 19,3 19,3 19,3 19,3 24,3 19,3 40.0360 36 ex 51.04 B 8,3 8,3 8,3 8,3 8,3 Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of rege ­ nerated textile fibres : Woven fabrics of regen ­ erated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn 51.04-55 , 56,58, 62 , 64, 66, 72 , 74, 76,81,89, 93,94, 97,98 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 98,4 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 No L 352/ 134 Official Journal of the European Communities 30 . 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 ) (4 (5) (6) (7) 40.0370 37 56.07 B 50,7 598,0 50,7 50,7 65,2 Woven fabrics of man ­ made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of rege ­ nerated textile fibres (discontinuous or waste) other than nar ­ row woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-50,51,55 , 56, 59,60,61,65, 67, 68,69, 70,71 , 72, 73 , 74, 77, 78, 82, 83 , 84, 87 50,7 50,7 50,7 50,7 50,7 50,7 50,7 50,7 50,7 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 89,2 50,7 246,5 50,7 50,7 50,7 50,7 50,7 50,7 140,6 50,7 40.0381 38 A ex 60.01 B 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 30 . 2 . 85 Official Journal of the European Communities No L 352/ 135 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 (2 ) ( 3 ) 4 (5 ) (6) (7) 40.0385 38 B ex 62.02 A . Bed linen, table linen , toilet linen and kitchen linen ­ curtains and other furnish ­ ing articles : A. Net curtains62.02-09 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1.5 1,5 1,5 1,5 1,5 1,5 1,5 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( I ) (2 ) (3 ) 4 (5) (6) (7) 40.0390 39 ex 62.02 B 28,0 11,5 11,5 111,8 11,5 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Woven table linen , toilet and kitchen linen ¢ other than of cotton terry fabric 62.02-40, 42, 44, 46,51,59,65,72, 74, 77 69,0 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Urueuav 291,0 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 21,4 12,2 15,0 12,2 18,3 12,2 12,2 12,2 83,2 No L 352/ 136 Official Journal of the European Communities 30 . 12 . 85 GROUP III Individual tariff ceilings Code Cate ­ CCT heading Nogory NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 (4 7 40.0400 40 ex 62.02 B (6) 3,1 3,1 3,1 3,1 3,1 Bed linen , table linen, toilet linen and kitchen linen, curtains and other furnish ­ ing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles , of wool , of cotton or of man-made textile fibres 62.02-83,85,89 (5) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 170,6 3,5 3.5 4.6 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 14,2 3,5 9,5 3,5 3,5 3,5 3,5 40.0410 41 ex 51.01 A 8,3 8,3 8,3 8,3 24,8 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic tex ­ tile fibres : Yarn of synthetic tex ­ tile fibres (continuous), not put up for retail sale , other than non ­ textured single yarn untwisted or with a twist of not more than 50 turns per metre 51.01-01,02,03 , 04,08,09, 10 , 12 , 20 , 22 , 24, 27 , 29 , 30,41,42, 43,44, 46, 48 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 191,4 30. 12 . 85 Official Journal of the European Communities No L 352/ 137 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) - (5) (6) (7) 40.0420 42 ex 51.01 B 51.01-50, 61 , 67, 68 , 71,77, 78, 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (contin ­ uous), not put up for re ­ tail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  13,2 14,5 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 325,6 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 13,2 40.0430 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), put up for re ­ tail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 No L 352/ 138 Official Journal of the European Communities 30.12.85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) 3 (4) (5) 6 (7) 40.0440 44 ex 51.04 A Woven fabrics of man ­ made Fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of syn ­ thetic textile fibres : Woven fabrics of syn ­ thetic textile fibres (continuous), contain ­ ing elastomeric yam 51.04-05 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 40.0450 45 ex 51.04 B Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regen ­ erated textile fibres : Woven fabrics of regen ­ erated textile fibres (continuous), contain ­ ing elastomeric yarn 51.04-54 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka &gt; Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 30. 12 . 85 Official Journal of the European Communities No L 352/ 139 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 ) (2) (3 4) (5 ) (6) (7) 40.0470 47 53.06 53.08 A Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (wool ­ len yarn) or of carded fine animal hair, not put up for retail sale 53.06-21,25,31 , 35,51,55,71,75 53.08-11 , 15 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,5 2,5 2,5 2,5 2,5 15,2 2,5 2,5 2,5 2,5 2,5 8,1 2,5 2,5 2,5 2,5 2,5 2,5 2,5 19,0 2,5 2,5 2,5 2,5 13,2 40.0480 48 53.07 5,2 5,2 5,2 5,2 5,2 50,7 ex 53.08 Yarn of combed sheep s or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for re ­ tail sale 32,553.07-02, 08, 12 , 18,30,40,51,59, 81,89 53.08-21,25 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5.6 6.7 101,8 5,6 5,6 5,6 5,6 272,8 No L 352/ 140 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 40.0490 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs ' wool or of fine animal hair, put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2,5 2,5 2,5 2,5 2,5 2,5 2,5 ' 2,5 42.4 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 48.5 2,5 2,5 2,5 2,5 4,2 40.0500 50 53.11 53.11-01,03,07, 11 , 13 , 17 , 20 , 30, 40, 52, 54, 58, 72 , 74, 75 , 82, 84, 88 , 91,93,97 Woven fabrics of sheep's or lambs' wool or of fine ani ­ mal hair China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 6,3 27,4 6,3 6,3 6,3 133,9 133,9 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 11,2 6,6 6,6 6,6 6,6 10,0 6,6 6,6 6,6 6,6 30. 2 . 85 Official Journal of the European Communities No L 352/ 141 \ \ I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 40.0520 40.0530 52 53 55.06 55.07 55.06-10, 90 55.07-10, 90 Cotton yarn , put up for re ­ tail sale Cotton gauze China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,1 1,1 1,1 1,1 1,1 1,5 1,5 1,5 1,5 15,2 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 3,5 1,5 1,5 1.5 4.6 1,5 1,5 1,5 1,5 1,5 1,5 No L 352/ 142 Official Journal of the European Communities 30. 12. 85 Individual tariff ceilings Code Cate ­ gory ccr heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 (4) (5 ) 6) 7 40.0540 54 56.04 B Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : textileB. Regenerated fibres : 56.04-21,23,28 Regenerated textile fibres (discontinuous or waste), carded or combed China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1 ,5 1,5 1,5 1 ,5 1,5 1 ,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1 ,5 1,5 1 ,5 1 ,5 1,5 1 ,5 1,5 1 ,5 1,5 40.0550 55 56.04 A 10,3 10,3 10,3 10,3 54,9 Man-made fibres (discon ­ tinuous or waste), carded, combed or otherwise pre ­ pared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discontinuous or waste), carded or combed 56.04-1 1 , 13 , 15 , 16, 17 , 18 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 30. 12.85 Official Journal of the European Communities No L 352/ 143 \ \ Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7 ) 40.0560 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of synthetic tex ­ tile fibres (discontin ­ uous or waste), put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 3,9 2,8 2,5 2,5 2,5 2,5 40.0570 57 56.06 B 56.06-20 Yam of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontin ­ uous or waste), put up for retail sale China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 No L 352/ 144 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 (2 3 ) (4 (5) (6) (7) 40.0583 ex 58 ex 58.01 A 1 58.0 - Carpets, carpeting and rugs, knotted (made up or not), of wool or of fine ani ­ mal hair, comprising not more than 350 knots per metre of warp 18,3 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2 290,6 15,2 15,2 15,2 53,8 15,2 15,2 15,2 15,2 15,2 15,2 40.0584 58 a) ex 58.0 58.01-01 , 13 , 17 , 30 , 80 Carpets, carpeting and rugs, knotted (made up or not) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 25,4 1 047,3 59,8 25,4 25,4 2 990,8 25,4 25,4 25,4 25,4 25,4 25,4 30. 12 . 85 Official Journal of the European Communities No L 352/ 145 \ Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5 ) (6) (7) 40.0590 59 ex 58.02 ex 59.02 A 58.02-04, 06, 07, 09, 56,61,65,71 , 75,81,85, 90 59.02-01,09 Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie ' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or sim ­ ply cut to rectangular shape : Woven, knitted or cro ­ cheted carpets , carpet ­ ing, rugs, mats and matting, and 'Kelem ', 'Schumacks' and 'Kara ­ manie ' rugs and the like (made up or not); Floor coverings of felt China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 33,5 381,2 33,5 33,5 33,5 49,7 33,5 33,5 33,5 33,5 33,5 33,5 40.0600 60 58.03 58.03-00 Tapestries, hand-made, of the type Gobelins, Flan ­ ders, Aubusson, Beauvais and the like , and needle ­ worked tapestries ( for ex ­ ample, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 2,8 1,5 1,5 1,5 1,5 2,0 1,5 1,5 1,5 1,5 1,5 No L 352/ 146 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CC"T heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) 3 4 5 6) (7 ) 40.0610 61 ex 58.05 6,3 6,3 18,7 6,3 6,3 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within head ­ ing No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 58.05-01,08, 30, 40,51,59,61,69, 73 , 77 , 79, 90 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 127,8 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,6 30. 12 . 85 Official Journal of the European Communities No L 352/ 147 I I I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 40.0620 62 58.06 58.07 58.06-10,90 58.07-31,39, 50, 80 Woven labels , badges and the like, not embroidered , in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamen ­ tal trimmings in the piece ; tassels , pompons and the like : Chenille yarn (includ ­ ing flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and orna ­ mental trimmings in the piece ; tassels , pompons and the like China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand  7,6 1 1,5 7,6 7,6 ' 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 121,7 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6 58.08 58.08-10, 90 Tulle and other net fabrics (but not including woven , knitted or crocheted fa ­ brics), plain Uruguay 7,6 58.09 58.09-11 , 19,21 , 31,35,39,91,95 , 99 Tulle and other net fabrics (but not including woven , knitted or crocheted fa ­ brics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs 58.10 58.10-21,29,41 , 45,49,51,55, 59 Embroidery, in the piece, in strips or in motifs No L 352/ 148 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CC1 heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) 2) 3 (4) (5 ) (6) (7) 40.0630 63 ex 60.01 B 60.06 A Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elas ­ tic stockings): A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, contain ­ ing elastofibres ; knitted or crocheted fabric, elastic or rubberized 60.01-30 60.06-11 , 18 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 40.0640 64 ex 60.01 B 60.01-51,55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long ­ pile fabric (imitation fur), knitted or crochet ­ ed , not elastic or rub ­ berized, of synthetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 30. 12. 85 Official Journal of the European Communities No L 352/ 149 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 (2 3) (4) (5) (6) (7 ) 40.0650 65 ex 60.01 Knitted or crocheted fabric, not elastic or rubberized : Other than those of cat ­ egories 38 A, 63 and 64, of wool , of cotton or of man-made textile fibres 60.01-01 , 10, 62, 64, 65 , 68, 72 , 74, 75,78,81,89, 92, 94,96,97 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 20,6 19,3 19,3 19,3 19,6 19,3 19,3 19,3 19,3 19,3 19,3 40.0660 66 ex 62.01 Travelling rugs and blan ­ kets : 62.01-10, 20,81 , 85,93,95 Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 7,1 7,1 7,1 7,1 7,1 7,1 27,4 7,1 7,1 7,1 7,1 7,1 7,1 7,1 10,1 7,1 7,4 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 No L 352/ 150 Official Journal of the European Communities 30. 12 . 85 1 1 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) I ( 1 ) ( 2 ) (3 ) (4) (5) (6) (7) 40.0670 67 ex 60.05 ex 60.06 B 60.05-93,94,95 , 96, 97, 98 , 99 60.06-92, 96 , 98 Outer garments and other articles , knitted or crochet ­ ed, not elastic or rubber ­ ized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elas ­ tic stockings): B. Other : Clothing accessories and other articles (ex ­ cept garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing cos ­ tumes) of knitted or crocheted fabric, elastic or rubberized, of wool , of cotton , or of man ­ made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 6,3 8,3 8,3 6,3 6,3 6,6 6,6 7.5 6.6 6,6 6,6 6,6 6,6 6,6 11,5 7,4 6,6 6,6 17,2 6,6 9,7 6,6 6,6 6,6 6,6 30. 12 . 85 Official Journal of the European Communities No L 352/ 151 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 2 (3 4 (5 ) (6) (7) 40.0680 68 ex 60.04 A 1,1 2,1 60.04-02 , 03 , 04, 06, 07, 08 , 10, 11 , 12 , 14 Under garments, knitted or crocheted , not elastic or rubberized : A. Babies' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4,2 2,1 U 1,1 1,1 2,0 1,1 1,1 1,1 1,1 1,1 1,1 1,1 1,1 9.0 1.1 1,7 1,1 4,6 1,6 1,1 2,2 1,1 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 3 4) (5) (6) (7)( 2 ) ex 60.04 B40.0690 69 1,5 2,1 Under garments , knitted or crocheted , not elastic or rubberized : 1,5 1,5B. Of other textile materi ­ als : 1,5 60.04-54 Women's , girls ' and in ­ fants ' knitted or cro ­ cheted petticoats and slips, of synthetic tex ­ tile fibres, other than babies' garments China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,9 1,9 1,5 1,5 1,5 1,5 22 1,5 1,5 1,8 1,5 No L 352/ 152 Official Journal of the European Communities 30. 12. 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) (1 (2 ) 3 4) 5 (6 (7) 40.0700 70 ex 60.04 B Under garments, knitted or crocheted, not elastic or rubberized : 527,4 3 113,8 527,4 527,4 1 069,7 B. Of other textile materi ­ als : 60.04-31,33,34 Panty-hose (tights) China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 527,4 30. 12 . 85 Official Journal of the European Communities No L 352/ 153 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) 2) (3 ) 4 (5) (6) (7) 40.07 0 71 ex 60.05 All 2,1 28,0 3,1 2,1 2,1 Outer garments and other articles, knitted or crochet ­ ed , not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : b) Other : 1 . Babies ' gar ­ ments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies' knitted out ­ er garments, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,9 2,1 3.0 2.1 2,1 2,1 60.05-06, 07 , 08 , 09 36,1 2,6 2,1 3,4 2,1 No L 352/ 154 Official Journal of the European Communities 30 . 12 . 85 Individual tariff ceilings Code Cate ­ gory C( T heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) (3 ) (4 (5 ) (6) (7) 40.0720 72 ex 60.05 A II 139,4 139,4 231,8 200,8 139,4 ex 60.06 B Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elas ­ tic stockings): B. Other : Knitted swimwear China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 139,4 60.05-11 , 13 , 15 60.06-91 ex 61 .01 B ex 61 . 02 B 154,3 Men s and boys ' outer gar ­ ments : Women's, girls ' and in ­ fants ' outer garments : B. Other : Woven swimwear, of wool , of cotton or of man-made textile fibres 139,4 139,4 139,4 139,4 61.01-22, 23 61.02-16, 18 30. 12 . 85 Official Journal of the European Communities No L 352/ 155 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) (3 (4 (5 ) (6) 7) 40.0730 73 ex 60.05 A II 7,0 59,0 13,5 7,0 7,3 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Track suits of knit ­ ted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres 60.05-16, 17, 19 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 7 ,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 16,2 7,1 14,5 7,1 13,9 7,1 7,1 22,5 54,9 No L 352/ 156 Official Journal of the European Communities 30. 12 . 85 GROUP III Individual tariff ceilings Code CCT heading No NIMEXEcode Beneficiary countries or territories Cate ­ gory Description Not allocated among Member States (in 1 000 pieces) Allocated among Member States (in 1 000 pieces) 0 ) (2 (3) 4) (5) (6) (7) 40.0740 74 ex 60.05 A II 2,0 2,1 6,3 2,1 2,0 60.05-71,72, 73 , 74 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Women's , girls ' and infants' (other than babies') suits and costumes (includ ­ ing coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool , of cotton or of man ­ made textile fibres, excluding ski suits China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 2,0 3,1 2,8 4,1 2,0 2,0 2,0 9.4 5.5 2,0 12,8 2,0 30. 12 . 85 Official Journal of the European Communities No L 352/ 157 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 40.0750 75 ex 60.05 All Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : 11 . Other : China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 60.05-66, 68 Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, pack ­ ed, consigned and normally sold to ­ gether), of knitted or crocheted fabric, not elastic or rub ­ berized, of wool, of cotton or of man ­ made textile fibres , excluding ski suits Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 15,2 16,5 15,2 15,2 15,2 15,2 No L 352/ 158 Official Journal of the European Communities 30. 12 . 85 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 40.0760 76 ex 61.01 ex 61.02 B 61.01-13 , 15 , 17 , 19 61.02-12, 14 Men's and boys ' outer gar ­ ments : Women's, girls ' and in ­ fants ' outer garments : B. Other : Men's and boys ' woven industrial and occu ­ pational clothing ; wo ­ men's, girls ' and infants' woven aprons, smock ­ overalls and other industrial clothing (whether or not also suitable for domestic use), of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 18,7 18,7 50,7 33,2 18,7 44,4 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 29.2 19.3 19,3 19,3 34,8 24,1 19,3 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in 1 000 pairs) Not allocated among Member States (in 1 000 pairs) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 40.0770 77 ex 60.03 B 60.03-24, 26 Stockings, under stockings , socks , ankle-socks, sock ­ ettes and the like, knitted or crocheted , not elastic or rubberized : Women's stockings of synthetic textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 43,6 124,1 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 43,6 30. 12.85 Official Journal of the European Communities No L 352/ 159 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 (2 (3 4 5 (6) (7 ) 40.0780 78 ex 61.01 11,5 152,1 42,5 29,0 11,5 61.01-09, 24,25 , 26,81,92, 95,96 Men's and boys' outer gar ­ ments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer gar ­ ments, except garments of categories 6, 14 A, 14 B, 16 , 17 , 21 , 76 and 79, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 26,8 12,2 12,2 14,5 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 14,5 12,2 16,3 13,5 12,2 12,2 12,2 GROUP III Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 ) 4 (5) (6) (7) 40.0800 80 61.02 A 1,1 7,3 8,3 2,1 1,1 61.04 A Women's , girls ' and in ­ fants ' outer garments : A. Babies ' garments ; girls ' garments up to and in ­ cluding commercial size 86 Women's , girls ' and in ­ fants ' under garments : A. Babies ' garments ; girls ' garments up to and in ­ cluding commercial size 86 : Babies ' woven gar ­ ments, of wool, of cot ­ ton or of man-made textile fibres 4,4 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14,661.02-01,03 61.04-01,09 1,1 1,1 1,1 8,6 1,1 67,3 11,0 1,6 3,1 1,1 No L 352/ 160 Official Journal of the European Communities 30. 12 . 85 GROUP II Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 (2 ) (3 (4) (5) (6) (7) 40.0810 81 ex 6 .02 B 2,1 77.6 41,4 49.7 2,161.02-07,22,23 , 24,85,90,91,92 2,5 1,5 14,7 Women 's , girls ' and in ­ fants ' outer garments : B. Other : Women's, girls' and in ­ fants ' woven bath robes, dressing gowns, bed jackets and similar indoor wear and other outer garments , except garments of catego ­ ries 6, 7 , 15 A, 15 B, 21 , 26, 27, 29 , 76, 79 and 80, of wool , of cotton or of man-made textile fibres 1,5 3,5 1,5 1,5 1,5 1,5 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 94 7,5 2,8 1,5 19,7 2,5 82,6 24,6 5,7 37,8 1,5 GROUP III \ Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 40.0820 82 ex 60.04 B 60.04-38, 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materi ­ als : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool , of fine animal hair or of regenerated textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 6,3 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 11,7 1,5 2,5 1,5 1,5 30. 12 . 85 Official Journal of the European Communities No L 352/ 161 - GROUP II \ \ Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0830 83 ex 60.05 All 60.05-04, 76, 77, 78, 79,81,85,88, 89, 90,91 Outer garments and other articles , knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crochet ­ ed, not elastic or rubberized, other than garments of categories 5 , 7 , 26, 27,28,71 , 72, 73 , 74 and 75, of wool, of cotton or of man ­ made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 9,3 47,7 29,0 51,7 9,3 72.0 26,4 76,9 45,6 27.1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 10,1 GROUP III II Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) ( 3 ) (4) (5) (6) (7) 40.0840 84 ex 61.06 61.06-30, 40, 50, 60 Shawls, scarves, mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  2,5 6,3 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 113,5 2,5 2,5 2,5 28,3 2,5 2,5 2,5 2,5 2,5 2,5 No L 352/ 162 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) 3 (4) (5 ) (6) (7) 40.0850 85 ex 61.07 61.07-30, 40, 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool , of cotton or of man-made textile fibres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 I I || Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States ( in 1 000 pieces) Not allocated among Member States (in 1 000 pieces) ( 1 ) (2 ) ( 3 ) (4) (5 ) (6) (7) 40.0860 86 ex 61.09 61.09-20,30,40, 80 Corsets, corset-belts , sus ­ pender-belts , brassieres, braces, suspenders, garters and the like (including such articles of knitted or cro ­ cheted fabric), whether or not elastic : Corsets , corset-belts , suspender-belts , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 19,3 200,7 27,0 19,3 19,3 1 183,2 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 19,3 . 19,3 19,3 19,3 19,3 19,8 19,3 30. 12 . 85 Official Journal of the European Communities No L 352/ 163 I I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.0870 40.0880 87 88 61.10 61.11 61.10-00 61.11-00 Gloves, mittens, mitts , stockings, socks and sock ­ ettes, not knitted or cro ­ cheted Made up accessories for ar ­ ticles of apparel (for exam ­ ple, dress shields, shoulder and other pads, belts , muffs , sleeve protectors , pockets): Other than knitted or crocheted China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 2,1 18,7 1,5 1,5 6,2 4,0 118,9 21,4 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 2,1 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 6.7 1,5 1,5 1,5 1,5 1,5 2.8 1,5 1,5 1,5 1,5 No L 352/ 164 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 ) (2) 3 ) (4 (5 ) (6) (7) 40.0900 90 ex 59.04 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 59.04-11 , 12, 14, 15 , 17 , 18 , 19,21 12,2 12,5 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,5 12,2 12,2 12,2 12,2 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 40.09 0 91 ex 62.04 Tarpaulins, sails , awnings , sunblinds, tents and camp ­ ing goods : Tents 9,1 171,8 9,1 9,1 9,1 62.04-23 , 73 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 9,1 11,0 9,1 9,1 9,1 9,1 22,0 30. 12 . 85 Official Journal of the European Communities No L 352/ 165 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 (2 (3 4 5) 6 (7) 40.0920 92 ex 51.04 ex59.1 1 A III Woven fabrics of man ­ made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics other than rubberized, knit ­ ted or crocheted goods : A. Rubberized textile fab ­ rics not comprised in subheading B : III . Other : Woven fabrics of man-made textile fibres and rubber ­ ized textile woven fabrics for tyres China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 , 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,9 3,5 3,5 3,5 51.04-03,52 59.11-15 40.0930 93 ex 62.03 B Sacks and bags, of a kind used for the packing of goods : B. Of other textile materi ­ als : 62.03-30, 40, 97, 98 Sacks and bags, of a kind used for the pack ­ ing of goods , of woven fabrics, other than made from polyethyl ­ ene or polypropylene strip China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 6,1 50,7 7,3 6,1 6,1 6,1 6,1 20,6 6,1 6,1 6,1 7,9 6,1 6,1 6,1 6,1 6,1 6,1 1 302,2 6,1 6,1 6,1 6,1 6,1 6,1 No L 352/ 166 Official Journal of the European Communities 30. 12 . 85 I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2) (3 ) (4) (5) (6) (7) 40.0940 94 59.01 59.01-07, 12 , 14, 15 , 16, 18,21,29 Wadding and articles of wadding ; textile flock and dust and mill neps China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  11,2 14,5 11,2 11,2 11 ,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11 ,2 11,2 11,2 11,2 J GROUP III I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5 ) (6) (7) 40.0950 95 ex 59.02 59.02-35,41,47 , 51,57,59,91,95, 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impreg ­ nated or coated, other than floor coverings China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 54,8 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 30. 12 . 85 Official Journal of the European Communities No L 352/ 167 \ Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2) ( 3 ) (4) (5 ) (6) (7) 40.0960 96 59.03 59.03-01 , 11,21 , 23 , 25 , 29 , 30 Bonded fibre fabrics , simi ­ lar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 26,4 40.0970 97 59.05 59.05-11,31,39, 51,59,91,99 Nets and netting made of twine , cordage or rope, and made up fishing nets of yarn , twine, cordage or rope : Nets and netting made of twine, cordage or rope, and made up fish ­ ing nets of yarn, twine, cordage or rope China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 10,3 23,8 4,6 4,6 4,6 41,6 10,1 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 No L 352/ 168 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 1 (2) 3) W (5) (6) (7) 40.0980 98 59.06 59.06-00 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cor ­ dage, rope or cables, other than textile fab ­ rics , articles made from such fabrics and arti ­ cles of category 97 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4,2 4,1 4,1 . 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 36,5 4,1 4,1 4,1 4,1 4,1 59,4 4,1 4,1 38,1 4,1 40.0990 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous sub ­ stances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fab ­ rics for hat foundations and similar uses 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 30. 12.85 Official Journal of the European Communities No L 352/ 169 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 (2) (3 ) (4 (5) (6) (7) 59.0840.1000 00 59.08-10,51,61 , 71,79 Textile fabrics impregnat ­ ed, coated, covered or lami ­ nated with preparations of cellulose derivatives or of other artificial plastic ma ­ terials China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 21,3 40.1010 101 ex 59.04 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 59.04-80 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 21,3 4,1 4,1 4,1 4,1 4,1 4,1 4,1 57,8 370,2 4,1 No L 352/ 170 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 4 5 (6) (7) 40.1020 102 59.10 59.10-10,31,39 Linoleums and materials prepared on a textile base in a similar manner to lino ­ leum, whether or not cut to shape or of a kind used as floor coverings ; floor cov ­ erings consisting of a coat ­ ing applied on a textile base, cut to shape or not China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 11,2 40.1030 103 ex 59.11 Rubberized textile fabrics other than rubberized knit ­ ted or crocheted goods : Excluding fabrics for tyres 59.1 1-11 , 14, 17 , 20 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 30. 12 . 85 Official Journal of the European Communities No L 352/ 171 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) ( 3 ) (4) (5) (6) (?) 40.1040 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics , impreg ­ nated or coated, other than those of categories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, stu ­ dio back-cloths or the like China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 40.1050 105 59.13 59.13-01 , 11 , 13 , 15 , 19,32,34,35 , 39 Elastic fabrics and trim ­ mings (other than knitted or crocheted goods) con ­ sisting of textile materials combined with rubber threads China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  3 3 3 3 3 3 3 3 3 3 3 3 3 7,6 3 3 3 3 3 3 3 3 3 5,6 3 No L 352/ 172 Official Journal of the European Communities 30. 12 . 85 lil Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 40.1060 40.1070 106 107 59.14 59.15 59.14-00 59.15-10, 90 Wicks , of woven, plaited or knitted textile materials, for lamps, stoves, lighters , can ­ dles and the like ; tubular knitted gas-mantle fabric and incandescent gas man ­ tles Textile hosepiping and similar tubing, with or with ­ out lining, armour or acces ­ sories of other materials China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 2,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 - 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 30. 12 . 85 No L 352/ 173Official Journal of the European Communities Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Not allocated among Member States (in tonnes) Allocated among Member States (in tonnes) 0 ) ( 2 ) (3 ) 4 (5 ) (6) (7) 40.1080 08 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 40.1090 09 ex 62.04 Tarpaulins, sails , awnings, sunblinds , tents and camp ­ ing goods : Woven tarpaulins, sails , awnings and sunblinds 62.04-21,61,69 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 2,5 25,9 3,1 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,8 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 2,5 No L 352/ 174 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5 ) (6) (7) 11040.1100 ex 62.04 Tarpaulins, sails , awnings, sunblinds , tents and camp ­ ing goods : Woven pneumatic mat ­ resses 62.04-25 , 75 12,2 27,0 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 20,3 12,2 12,2 12,2 12,2 12,2 12,2 12,2 12,2 China South Kore&lt; Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 40.1110 111 ex 62.04 1,5 8,3 1,5 1,5 2,1 62.04-29, 79 Tarpaulins, sails , awnings, sunblinds , tents and camp ­ ing goods : Camping goods, wov ­ en , other than pneu ­ matic mattresses and tents China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1.5 4.6 1,5 3,5 1,5 1,5 1,5 1.5 4.6 1,5 1,5 1,5 1,9 1,5 1,5 1,5 1,5 1,5 1,5 30 . 12 . 85 Official journal of the European Communities No L 352/ 175 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) 0 (2 ( 3 ) (4 (5) (6) (7) 40.1120 112 ex 62.05 Other made up textile arti ­ cles (including dress pat ­ terns): Other made up textile articles, woven, exclud ­ ing those of categories 113 and 114 62.05-10, 30, 93 , 95 , 99 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 14,5 8,3 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 5,1 21,3 5,1 5,1 5,1 5,1 5,1 35,8 5,1 5,1 5,8 5,1 40. 130 3 ex 62.05 C Other made up textile arti ­ cles (including dress pat ­ terns): C. Floor cloths, dish cloths , dusters and the like, other than of jute and other textile bast fibres falling within heading No 57.03 , or of coir : Floor cloths, dish cloths , dusters and the like, other than knitted or crocheted 62.05-ex 20 China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay 1,5 1,5 1,5 1,5 1,5 1,5 21,3 1,5 1,5 1,5 1,5 1,5 1,5 1,5 20,8 1,5 1,5 1,5 139,0 1,5 4,5 1,5 1,5 1,5 1,5 No L 352/ 176 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 40.1140 114 ex 59.17 59.17-10, 29,32, 38,49,51,59,71 , 79,91,93,95,99 Textile fabrics and textile articles of a kind common ­ ly used in machinery or plant China South Korea Hong Kong Macao Romania Argentina Bolivia Brazil Chile Colombia Costa Rica Ecuador Guatemala Honduras India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka Thailand Uruguay  4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,i 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 30. 12 . 85 No L 352/ 177Official Journal of the European Communities ANNEX 11 List of non-MFA textile products subject to Community tariff ceilings allocated or not allocated among Member States within the generalized tariff preferences in favour of certain developing coun ­ tries and territories (a) (b) GROUP III I Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3) (4) (5 ) (6) (7) 42.1150 115 54.03 54.03-10,31,35, 37,39, 50,61,69 Flax or ramie yarn , not put up for retail sale Brazil Each of the other benefi ­ ciaries listed in Annex IV 175,4 175,4 42.1160 116 54.04 54.04-10, 90 Flax or ramie yarn, put up for retail sale Each of the beneficiaries listed in An ­ nex IV  6,2 42.1170 117 54.05 54.05-21,25,31 , 35,38,51,55,61 , 68 Woven fabrics of flax or of ramie Romania Each of the other benefi ­ ciaries listed in Annex IV 41,3 41,3 42.1180 118 ex 62.02 B 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ra ­ mie , other than knitted or crocheted Each of the beneficiaries listed in An ­ nex IV 25,8 (a) Notwithstanding the rules for the interpretation of the Common Customs Tariff, the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined within the context of this annex, by the application of the numbers in the NIMEXE. (b) The admission of postal consignments to the benefit of the preferential scheme is subject to the particular NIMEXE code relating to the products concerned being indicated . No L 352/ 178 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 ( 2) (3 ) 4) (5) (6) 7) ex 62.02 B42.1190 9 46,4 46,4 China Romania Each of the other benefi ­ ciaries listed in Annex IV 46,4 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Table linen, toilet linen and kitchen linen of flax or ramie , other than knitted or crochet ­ ed 62.02-61,75 42.1200 120 ex 62.02 32Each of the beneficiaries listed in An ­ nex IV62.02-01,87 Bed linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other fur ­ nishing articles, of flax , or ramie, other than knitted or crocheted 42.1210 2 ex 59.04 120,7Each of the beneficiaries listed in An ­ nex IV 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, plaited or not , of flax or ramie 42.1220 122 62.03 B I a) 27,9Sacks and bags, of a kind used for the packing of goods : Each of the beneficiaries listed in An ­ nex IVB. Of other textile materi ­ als : 62.03-20 I. Used : a) Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knit ­ ted or crocheted 30. 12 . 85 Official Journal of the European Communities No L 352/ 179 \ Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 42.1230 123 ex 58.04 ex 6 1 . 06 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers , mantillas, veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves, muf ­ flers , mantillas, veils and the like, of flax or ramie, other than knit ­ ted or crocheted Each of the beneficiaries listed in An ­ nex IV 2,1 42.1240 124 ex 56.01 ex 56.02 ex 56.03 56.01-11 , 13 , 15 , 16 , 17 , 18 56.02-11 , 13 , 15 , 19 56.03-11 , 13 , 15 , 17 , 18 Synthetic textile fibres (dis ­ continuous) Romania Each of the other benefi ­ ciaries listed in Annex IV 670,7 670,7 42.1251 125 A ex 51.01 A 51.01-15 , 17 , 19 , 32 , 34, 38 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic tex ­ tile fibres : Yarn of synthetic tex ­ tile fibres other than yarn of category 41 Each of the beneficiaries listed in An ­ nex IV 23,7 42.1255 125 B ex 51.02 All 51.02-22,24 Monofil , strip (artificial straw and the like) and imi ­ tation catgut , of man-made fibre materials : A. Of synthetic textile ma ­ terials : 11 . Other : Of polyethylene and polypropylene Each of the beneficiaries listed in An ­ nex IV 2,1 No L 352/ 180 Official Journal of the European Communities 30 . 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No N1MEXE code Description Beneficiary countries or territories Allocated among Member States ( in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2 ) (3 ) (4) (5 ) (6) (7) 42.1257 125 C 51.02 A I ex II 51.02-12, 13 , 15 51.02-28 Monofil , strip (artificial straw and the like) and imi ­ tation catgut, of man-made fibre materials : A. Of synthetic textile ma ­ terials : I. Monofil II . Other : Other than products of category 125 B Each of the beneficiaries listed in An ­ nex IV 4,1 42.1260 126 ex 56.01 ex 56.02 ex 56.03 56.01-21,23,28 56.02-21,23,28 56.03-21,29 Synthetic textile fibres (dis ­ continuous) Romania Each of the other benefi ­ ciaries listed in Annex IV 619,1 619,1 42.1271 127 A ex 51.01 BII 51.01-63,65,74, 75 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : II . Other : Yarn, other than yarn of category 42 Brazil Each of the other benefi ­ ciaries listed in Annex IV 76,4 76,4 42.1275 127 B 51.02 B 51.02-41,49 Monofil , strip (artificial straw and the like) and imi ­ tation catgut, of man-made fibre materials : B. Of regenerated textile materials Each of the beneficiaries listed in An ­ nex IV 1 42.1290 129 53.09 ex 53.10 53.09-00 53.10-20 Yarn of coarse animal hair Each of the beneficiaries listed in An ­ nex IV  1 30. 12 . 85 Official Journal of the European Communities No L 352/ 181 Individual tanff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 (2) (3) (4) 5 (6 (7) 42.1301 130 A 50.04 50:04-10, 90 26,8Each of the beneficiaries listed in An ­ nex IV 50.07 A Silk yarn , other than yam of noil or other waste silk, not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut ; imitation catgut of silk : A. Silk yarn50.07-10 40,242.1305 130 B 50.05 50.05-10, 90,99 Each of the beneficiaries listed in An ­ nex IV 50.07 B, C Yarn spun from noil or other waste silk , not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut ; imitation catgut of silk : B. Yarn spun from noil or other waste silk C. Silk-worm gut ; imita ­ tion catgut of silk 50.07-90 50.07-99 42.1310 131 ex 57.07 ! 57.07-90 Yarn of sisal 24,8Each of the beneficiaries listed in An ­ nex IV 42.1320 132 ex 57.07 57.07-20 Paper yarn 3,1Each of the beneficiaries listed in An ­ nex IV 42842.1330 133 57.07 A 57.07-01,03,07 Yarn of true hemp and other vegetable textile fibres Each of the beneficiaries listed in An ­ nex IV 42.1340 34 52.01 52.01-10, 90 Metallized yarn Each of the beneficiaries listed in An ­ nex IV NoL352/ 182 Official Journal of the European Communities 30.12.85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) ( 2) (3 ) (4) (5) (6) (7) 42.1350 135 53.12 53.12-00 Woven fabrics of horsehair or of other coarse animal hair Each of the beneficiaries listed in An ­ nex IV  1 42.1360 136 50.09 ex 59.17 50.09-01,20,31 , 39,41,42,44, 45 , 47, 48 , 62 , 64, 66, 68,80 59.17-21 Woven fabrics of silk China Each of the other benefi ­ ciaries listed in Annex IV 56,8 77,4 42.1370 137 ex 58.04 ex 58.05 58.04-05 58.05-20 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton fall ­ ing within heading No 55.08 and fabrics falling within heading No 58.05), of silk, of noil silk or of other waste silk Narrow woven fabrics of silk , of noil silk or of other waste silk Each of the beneficiaries listed in An ­ nex IV \ 2,1 42.1380 138 57.11 57.11-10, 20, 90 Woven fabrics of true hemp, of other vegetable textile fibres or of paper yarn Each of the beneficiaries listed in An ­ nex IV  25,8 42.1390 139 52.02 52.02-00 Woven fabrics of metal threads or of metallized yarn Each of the beneficiaries listed in An ­ nex IV  1 42.1400 140 ex 60.01 60.01-98 Knitted or crocheted fabric of textile material other than cotton , wool or man ­ made fibres Each of the beneficiaries listed in An ­ nex IV  1 42.1410 141 ex 62.01 62.01-99 Travelling rugs and blan ­ kets of textile material other than cotton , wool or man-made fibres Each of the beneficiaries listed in An ­ nex IV  4,1 30. 12 . 85 Official Journal of the European Communities No L 352/ 183 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2 ) (3 ) (4) (5) (6) (7) 42.1420 142 ex 58.02 58.02-78,88 Carpets , carpeting, rugs , mats and matting, of sisal , of other fibres of the Agave family or of Manila hemp China Each of the other benefi ­ ciaries listed in Annex IV 141,4 141,4 42.1440 144 ex 59.02 59.02-45 Felt of coarse animal hair Each of the beneficiaries listed in An ­ nex IV  10 42.1451 145 A ex 59.04 59.04-23 Twine, cordage, ropes and cables, plaited or not : Of abaca (Manila hemp) . Philippines Each of the other benefi ­ ciaries listed in Annex IV 89,8 89,8 42.1455 145 B , ex 59.04 59.04-50 Twine, cordage, ropes and cables, plaited or not : Of true hemp Each of the beneficiaries listed in An ­ nex IV  143,4 42.1461 146 A ex 59.04 59.04-31 Twine, cordage, ropes and cables, plaited or not : Binder and baler twine for agricultural mach ­ ines, of sisal and other fibres of the Agave family Brazil Mexico Each of the other benefi ­ ciaries listed in Annex IV 262,1 262,1 262,1 42.1465 146 B ex 59.04 59.04-35, 38 Twine, cordage, ropes and cables, plaited or not : Of sisal and other fibres of the Agave family, other than the products of category 146 A Brazil Mexico Each of the other benefi ­ ciaries listed in Annex IV 12,4 12,4 12,4 No L 352/ 184 Official Journal of the European Communities 30. 12 . 85 Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) (1 (2) (3 4 5 6 (7) 42.1520 152 ex 59.02 A 3,1Each of the beneficiaries listed in An ­ nex IV Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or sim ­ ply cut to rectangular shape : Needle-loom felt of jute or of other textile bast fibres of heading No 57.03 , not impreg ­ nated or coated, for uses other than floor coverings 59.02-31 42.1560 156 9,360.05 A li b) 4 aa) 1 1 bb) 22 aaa) Each of the beneficiaries listed in An ­ nex IV Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : A. Outer garments and clothing accessories : Blouses and pullovers of silk , noil or other waste silk for women, girls and infants 60.05-21,38 42. 570 57 6,2Each of the beneficiaries listed in An ­ nex IV 60.04 All d ) III e ) B II d ) IV e) Under garments, knitted or crocheted , not elastic or rubberized : Under garments, other than those of categories 1 to 123 60.04-09, 16 , 29, 90 42.1580 158 12,4Each of the beneficiaries listed in An ­ nex IV 60.05 A II b) 4 aa)66 bb) 1 1 fff) 22 ggg) cc) 55 gg) 55 hh)55 Ã Ã )22 kk)22 11) 55 Outer garments and other articles, knitted or crochet ­ ed, not elastic or rubber ­ ized : Outer garments and clothing accessories, other than those of ca ­ tegories 1 to 123 and of category 156 60.05-26, 37 , 44, 49, 75, 80, 83 , 87, 92 30. 12 . 85 Official Journal of the European Communities No L 352/ 185 l Individual tariff ceilings Code Cate ­ gory CCT heading No NIMEXE code Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 42.1590 159 61.02 B II e) 4 aa) 7 aa) 61.06 A 61.07 A 61.02-47,76 61.06-10 61.07-10 Women's , girls ' and in ­ fants ' outer garments : II . Dresses , blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric Shawls, scarves , mufflers , mantillas, veils and the like : Of silk , of noil or other waste silk Ties, bow ties and cravats : Of silk, of noil or other waste silk Each of the beneficiaries listed in An ­ nex IV 104,2 42.1600 160 61.05 B II 61.05-91 Handkerchiefs : Of silk , of noil or of other waste silk Each of the beneficiaries listed in An ­ nex IV  2,1 42.1610 161 61.01 B IV ex c) V a) 4 b) 4 c) 4 d) 4 e) 4 f) 2 g) 4 Men's and boys ' outer gar ­ ments : B. Other : Each of the beneficiaries listed in An ­ nex IV 103,2 61.02 B II d) ex 3 ) 1 dd) 2 dd) 3 dd) 4 ff) 5 dd) 6 dd) 8 bb ) 9 dd) 61.01 ex 32 , 38 , 48 , 58, 68,78,89, 98 61.02 ex 28,34, 41,45,55,64, 74, 87, 94 Women's , girls' and in ­ fants ' outer garments : B. Other : Outer garments for men , boys, women, girls and infants (in ­ cluding babies), other than those of categories 1 to 123 and catego ­ ry 159 No L 352/ 186 Official Journal of the European Communities 30. 12 . 85 I Individual tariff ceilings Code Cate ­ gory ccr heading No NIMEXEcode Description Beneficiary countries or territories Allocated among Member States (in tonnes) Not allocated among Member States (in tonnes) ( 1 ) (2) (3 ) (4) (5) (6) (7) 42.1620 162 60.05 Alb) 61.01 A 1 61.02 A 11 60.05-03 61.01-03 61.02-04 Garments of the 'cow-boy' type and other similar gar ­ ments for amusement and play, less than commercial size 158 Each of the beneficiaries listed in An ­ nex IV 6,2 42.2200 220 63.01 63.01-10, 90 Used clothing Each of the beneficiaries listed in An ­ nex IV  5,2 30. 12 . 85 Official Journal of the European Communities No L 352/ 187 ANNEX 111 List of jute and coir manufactures referred to in Article 1 Order No CCT heading No Description Beneficiary countries (D (2) (3 ) 47.0010 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex V 47.0020 57.10 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A. Of a width of not more than 150 cm and weighing per m2 : I. Less than 310 g II . Not less than 310 g but not more than 500 g I II .. More than 500 g B. Of a width of more than 150 cm India, Thailand, the coun ­ tries listed in Annex V 47.0030 58.02 Other carpets, carpeting, rugs, mats and matting and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets, carpeting, rugs , mats and matting : I. Coir mats and matting India, Sri Lanka, the coun ­ tries listed in Annex V 47.0040 II . Other : ex a) Tufted carpets , carpet ­ ing and rugs of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex V 47.0050 ex b) Carpets , carpeting, rugs, mats and matting, of jute or of other textile bast fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex V 47.0060 ex 58.05 Narrow woven fabrics, and narrow fa ­ brics (bolduc) consisting of warp with ­ out weft assembled by means of an ad ­ hesive, of jute or of other textile bast fibres of heading No 57.03 , other than goods falling within heading No 58.06 India, Thailand, the coun ­ tries listed in Annex V 47.0070 ex 59.04 Twine, cordage , ropes and cables, plaited or not, of jute or of other textile bast Fibres of heading No 57.03 India, Thailand, the coun ­ tries listed in Annex V No L 352/ 188 Official Journal of the European Communities 30. 12 . 85 Order No CCT heading No Description Beneficiary countries ( 1 ) (2) (3) 47.0080 62.03 Sacks and bags, of a kind used for the packing of goods : A. Of jute or of other textile bast fibres of heading No 57.03 : II . Other : a) Of fabric weighing less than 310 g/m2 b) Of fabric weighing not less than 3 1 0 g/m2 but not more than 500 g/m2 c) Of fabric weighing more than 500 g/m2 India, Thailand, , the coun ­ tries listed in Annex V 30. 12 . 85 No L 352/ 189Official Journal of the European Communities ANNEX IV List of developing countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 416 Guatemala 260 Guinea (2) 660 Afghanistan (2) 208 Algeria 330 Angola 459 Antigua and Barbuda 528 Argentina 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde (2) 066 Romania 324 Rwanda (2) 257 Guinea Bissau (2) 488 Guyana 452 Haiti (2) 453 Bahamas 640 Bahrain 666 Bangladesh (2) 424 Honduras 664 India 700 Indonesia 616 Iran 819 Western Samoa (2) 3 1 1 Sao Tome and Principe (2) 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies (2) 264 Sierra Leone (2) 612 Iraq 272 Ivory Coast 464 Jamaica 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 684 Laos (2) 604 Lebanon 395 Lesotho (2) 268 Liberia 216 Libya 370 Madagascar 386 Malawi (2) 701 Malaysia 667 Maldives (2) 232 Mali (2) 469 Barbados 421 Belize 284 Benin (2) 675 Bhutan (2) 516 Bolivia 391 Botswana (2) 236 Burkina Faso (2) 508 Brazil 703 Brunei Darussalam 676 Burma 328 Burundi (2 ) 302 Cameroon 306 Central African Republic (2 ) 244 Chad (2) 512 Chile 720 China 480 Colombia 375 Comoros (2) 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 338 Djibouti (2) 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea (2) 334 Ethiopia (2) 815 Fiji 314 Gabon 252 Gambia (2) 276 Ghana 473 Grenada 706 Singapore 806 Solomon Islands 342 Somalia (2) 728 South Korea 656 South Yemen (2) 669 Sri Lanka 449 St Christopher and Nevis 465 St Lucia 467 St Vincent 224 Sudan (2) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania (2) 680 Thailand 280 Togo (2) 817 Tonga (2) 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda (2) 647 United Arab Emirates 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 048 Yugoslavia 322 Zaire 378 Zambia 382 Zimbabwe 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal (2) 432 Nicaragua 240 Niger (2 ) 288 Nigeria 652 North Yemen (2) 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea 520 Paraguay (') The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature' (Regula ­ tion (EEC) No 343 1 /85 (OJ No L 326, 6 . 12 . 1985 , p. 17). Q This country is also included in Annex V. No L 352/ 190 Official Journal of the European Communities 30 . 12 . 85 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDon ­ ald Islands , Norfolk Island) 413 Bermuda 357 British Indian Ocean Territory 463 Cayman Islands 529 Falkland Islands and Falkland dependencies 822 French Polynesia 044 Gibraltar 406 Greenland (2) 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 813 Pitcairn 890 Polar regions ( French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) 329 St Helena and St Helena dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 81 1 Wallis and Futuna Islands 455 West Indies Note : The above lists may be amended subsequently to take account of changes in the inter ­ national status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain 's Island ), Midway Is ­ lands, Johnston and Sand Islands , Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). (2 ) As from the entry into force of the Treaty, signed in Brussels on 13 March 1984, amending the treaties establishing the European Communities with regard to Greenland or of interim mea ­ sures agreed in the Council . 30. 12 . 85 Official Journal of the European Communities No L 352/ 191 ANNEX V List of least-developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 236 Burkina Faso 328 Burundi 306 Central African Republic 244 Chad 375 Comoros 338 Djibouti 310 Equatorial Guinea 334 Ethiopia 252 Gambia 260 Guinea 257 Guinea Bissau 452 Haiti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 247 Republic of Cape Verde 324 Rwanda 819 Western Samoa 31 1 Sao Tome and Principe 355 Seychelles and dependencies 264 Sierra Leone 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 280 Togo 817 Tonga 350 Uganda